In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Trainor, Ref.), dated September 2, 1997, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The determination that there was no physical contact between the appellant’s automobile and an alleged hit-and-run vehicle is supported by a fair interpretation of the evidence adduced at the hearing and should not be disturbed (see, Matter of Aetna Life & Cas. v Gramazio, 242 AD2d 530).
The appellant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Sullivan, J. P., Altman, Friedmann and McGinity, JJ., concur.